Citation Nr: 0606713	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  01-03 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously disallowed claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from January 1963 to October 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  The case was remanded by the Board in 
September 2003.

The Board observes that the last final denial of service 
connection for PTSD was in May 1990.  An October 2005 
supplemental statement of the case (SSOC) found that new and 
material evidence had been received that was sufficient to 
reopen the claim, but denied service connection for PTSD.  

In March 2002, the veteran testified at a hearing before a 
Veterans Law Judge.  A transcript of the hearing is part of 
the record.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.  

2.  The RO denied the veteran's claim for service connection 
for PTSD in May 1990.  The veteran did not appeal the 
decision.  

3.  Evidence received since the May 1990 decision is not 
duplicative and does relate to an unestablished fact 
necessary to substantiate the veteran's claim.  

4.  The medical evidence, as a whole, supports a finding that 
the veteran does not have PTSD at this time.  


CONCLUSIONS OF LAW

1.  The May 1990 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2005).   

2.  New and material evidence has been received since the May 
1990 rating decision which is sufficient to reopen the claim 
for service connection for PTSD.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).  

3.  Service connection for PTSD is not established.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board first notes that although the RO initially found no 
new and material evidence to reopen the appellant's claim, it 
subsequently determined that new and material evidence had 
been received to reopen the claim.  The RO then proceeded to 
deny the claim on the merits.  Although the RO may have 
determined that new and material evidence was received to 
reopen the claim, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

The RO denied the veteran's claim for service connection for 
PTSD in May 1990.  The veteran did not appeal the decision.  
The RO's decision is final.  See 38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. § 3.160(d) (2005).  However, if new and 
material evidence is presented or secured with respect to a 
claim that has been denied, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  

The veteran has submitted medical evidence pertaining to his 
claim for PTSD since the May 1990 final denial.  The October 
2005 SSOC found that the evidence was new and material and 
sufficient to reopen the claim.  The Board accepts the RO's 
conclusion that the evidence submitted since the May 1990 
final denial is new and material.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2005).  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic And Statistical Manual Of Mental Disorders, (4th 
ed. 1994) (DSM- IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. According to these criteria, a 
diagnosis of PTSD requires that a veteran be exposed to a 
traumatic event, and that he experience a number of specified 
current symptoms. The traumatic event, or stressor, involves 
experienced, witnessed, or being confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others. In addition, the response must involve intense 
feelings of fear, helplessness, or horror.

If the veteran did not engage in combat with the enemy, or 
the veteran did engage in combat but the alleged in-service 
stressor is not combat related, the veteran's lay testimony, 
by itself, is not sufficient to establish the occurrence of 
the alleged in-service stressor.  Instead, the record must 
contain credible supporting evidence which corroborates the 
veteran's testimony or statements.  Cohen, 10 Vet. App. at 
147; Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  

The veteran's service record indicates that he served in the 
Republic of Vietnam during the Vietnam Era.  His service 
medical records (SMRs) are negative for psychiatric 
treatment, with the exception of a Human Reliability 
evaluation that was performed a requirement for his job.  His 
entrance and separation physical examinations were negative 
for any diagnosis of or treatment for psychiatric problems.  

The veteran states that his in-service stressors were living 
in an area near a morgue where he was exposed to a large 
number of dead bodies that he could smell every day, hearing 
a pilot that he knew die over the radio, and that his unit 
sustained some mortar attacks, during which no one was 
killed.  

At a July 2005 VA compensation and pension exam, the veteran 
reported having symptoms since 1989.  His symptoms included 
depressed mood, intrusive thoughts, and nightmares about 
Vietnam.  The examiner diagnosed him with a depressive 
disorder, not otherwise specified.  The examiner further 
stated that the veteran did not meet the full DSM-IV criteria 
for PTSD.  He met criteria A (exposure to trauma), B 
(reexperiencing), but not C (avoidance) or D (arousal).  The 
examiner was "unable to specifically relate the veteran's 
mood disorder to his experiences in Vietnam," and related 
his mood disorder to personal stresses over the years.  

An August 2004 VA problem list showed PTSD, but did not state 
when the diagnosis was made.  At a May 2004 VA PTSD 
evaluation, the examiners' impression was anxiety, not 
otherwise specified, anger problems, and possible paranoia.  
The examiners stated that the veteran did not meet the 
criteria for PTSD.  The diagnosis from the PTSD evaluation 
was provisional organic anxiety.  

At a September 2000 VA psychiatry consult, the veteran was 
diagnosed with a depressive disorder and an anxiety disorder, 
both not otherwise specified.  In a July 2000 VA psychiatry 
case management note, the veteran received the same 
diagnoses.  A June 2000 VA progress note stated that the 
veteran did not meet the criteria for PTSD and showed his 
diagnosis to be a depressive disorder, not otherwise 
specified.  

The Board notes that of all the medical evidence of record, 
there is only one doctor who diagnosed the veteran with PTSD.  
In March 1990, Dr. J. D., a private clinical psychologist, 
stated in a letter to the Disabled American Veterans that the 
veteran's symptom complex fit the criteria for PTSD.  Dr. J. 
D. based his diagnosis on history reported by the veteran and 
the Minnesota Multiphasic Personality Inventory (MPPI).  

At a September 1989 VA compensation and pension psychiatric 
evaluation, the veteran was diagnosed with adjustment 
disorder and mixed personality traits.  In a VA Medical 
Center (VAMC) psychological report, also from September 1989, 
the veteran's diagnostic impressions were shown to be 
paranoid personality disorder and paranoid schizophrenia.  

In evaluating the probative value of competent medical 
evidence, the U.S. Court of Appeals for Veterans Claims 
(Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

The Board finds that all the diagnoses of depressive and 
anxiety disorders are collectively more probative than one 
diagnosis of PTSD from March 1990.  The majority of the March 
1990 letter from Dr. J. D. simply lists experiences recounted 
by the veteran.  It is clear that the statements reflect no 
more than a recording of medical history provided by the 
veteran, rather than an endorsement of that history as 
demonstrating an in-service etiology of the disorder.   
Medical history provided by a veteran and recorded by an 
examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  The letter from Dr. J. D. is competent 
because he added a paragraph analyzing the veteran's MPPI 
results.  However, it is not entitled to the same amount of 
probative weight as the other competent medical evidence of 
record.  Simply stated, the medical evidence that supports 
the veteran's claim of PTSD is clearly outweighed by the 
medical evidence against such a finding.  Extensive and 
highly probative medical evidence finds the veteran does not 
have PTSD.  As a result, further discussion of stressors in 
service is not needed.     

With regards to the lay statements of record, both for and 
against the veteran's claim, the Board finds that their 
probative value is not as high as the competent VA and 
private medical evidence of record.  Without a finding of 
PTSD, further findings in this case regarding the veteran's 
overall credibility are not warranted. 

The veteran has himself suggested he has PTSD as a result of 
an in-service stressor event; however, as a layperson, his 
statements regarding medical etiology, causation, and 
diagnosis are not competent evidence.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge")

The Board finds that the preponderance of the evidence is 
against granting service connection for PTSD.  38 U.S.C.A. 
§ 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq.  See 38 C.F.R. 
§§  3.102, 3.156(a), 3.159, 3.326(a).  That is, by letters 
dated in April and August 2001, as well as information 
provided in the October 2005 SSOC, the RO advised the veteran 
of the evidence needed to substantiate his claim and 
explained what evidence VA was obligated to obtain or to 
assist the veteran in obtaining and what information or 
evidence the veteran was responsible for providing.  In 
addition, the October 2005 SSOC includes the text of the 
regulation that implements the notice and assistance 
provisions from the statute.  Thus, the Board finds that the 
RO has provided all notice required by the VCAA.  38 U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board observes that the RO did not issue VCAA notice 
letters prior to the March 2000 adverse determination on 
appeal.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  
As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the timing of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

The RO did not specifically ask the veteran to provide any 
evidence in his possession that pertains to the claim. Id. at 
120-21.  However, the Board is satisfied that the April and 
August 2001 VCAA notices and the October 2005 SSOC otherwise 
fully notified the veteran of the need to give VA any 
evidence pertaining to the claim.  Therefore, any failure to 
make the specific request is non-prejudicial, harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  See Sutton 
v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. 
§ 20.1102 (harmless error).  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, service personnel records, 
VA medical records, VA examinations, and private medical 
records.  As there is no other indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.  The 
Board is also satisfied as to compliance with its 
instructions from the September 2003 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

ORDER

The claim of entitlement to service connection for PTSD is 
reopened, but entitlement to that benefit is not warranted.  
The appeal is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


